Citation Nr: 1427628	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to February 17, 2011.

2. Entitlement to a rating in excess of 70 percent for the service-connected PTSD beginning on February 17, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the RO. In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is associated with the claims file. The Board remanded the claims in February 2011 for further development of the record. In August 2011, the RO increased the ratings for the service-connected PTSD to 70 percent effective on February 17, 2011. The issues as stated on the title page reflect the higher ratings assigned for the PTSD for various stages of the appeal period, to be discussed hereinbelow.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Pertinent documents are addressed herein.   


FINDINGS OF FACT

1. For the initial period of the appeal, the service-connected PTSD is shown to approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.    

2. Beginning on January 7, 2009, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  


CONCLUSIONS OF LAW

1. For the initial period of the appeal, the criteria for the assignment of a rating higher than 50 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9411 (2013).

2. Beginning on January 7, 2009, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2013).

3. From January 7, 2009, the criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9411 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as these appeals stem from the initial grant of service connection for PTSD, the notice letter did not contain an explanation of the general rating criteria relevant to his PTSD.

The respective December 2008 Statements of the Case (SOC) set forth applicable criteria for ratings for the PTSD. After issuance of the December 2008 SOC, and opportunity for the Veteran to respond, the July and October 2010 Supplemental SOC (SSOC) reflect readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, in pertinent part, requested that the RO schedule the Veteran for contemporaneous VA examinations to evaluate the severity of his PTSD. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, took testimony regarding the Veteran's current manifestations, suggested the submission of additional evidence to support the Veteran's claim and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issue. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

Factual Background 

The Veteran's claim of service connection for PTSD was received in January 2007. In the appealed January 2008 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, effective on January 12, 2007 (date of claim). In a July 2010 rating decision, the RO increased the rating for the service-connected PTSD to 50 percent, effective on January 12, 2007. In an August 2011 rating decision, the RO increased the rating for the service-connected PTSD to 70 percent, effective on February 17, 2011. These increases during the appeal do not constitute a full grant of the benefit sought. Therefore, the Veteran's claim for an increased rating for the PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

December 2007 report of VA examination documents the Veteran's complaints of problems sleeping at night, night sweats, bad dreams, recurrent panic attacks, excessive worry, distressing recollections of Vietnam, flashbacks, bad temper and relationship difficulties; he was on his fourth marriage. He worked 7 days per week to avoid thoughts of Vietnam. He was not comfortable in social situations but had a few friends that he socialized with. He denied any hallucinations or delusions. He reported that he had learned to control his bad temper. He was easily startled. He did not exhibit survivor's guilt.

He drank episodically to calm his nerves but did not have a reported drinking problem. He was in his fourth marriage and reported that he was experiencing marital difficulties; his wife did not understand how his experiences in Vietnam affected him. His father passed away during his childhood and his mother was currently living (93). He had 2 sisters and a brother. He had a few friends that he played darts and golfed with; he had a Marine buddy that he felt comfortable socializing with.

He owned a florist shop (for 10 years) and worked 6 to 7 days per week. He worked out at a fitness center as time allowed and occasionally went out with his wife. He tried to do yard work and played golf.

Mental status examination showed he was casually dressed and appropriately groomed. He was pleasant, cooperative and oriented (time, place, person). There was no evidence of any active hallucination or delusions. Attention and concentration were normal and judgment, memory and recall were intact. There was no evidence of any looseness of associate, flight of ideations or pressured speech. Fund of knowledge was appropriate for education level and background. He had no obsessive thoughts or compulsive actions and denied active suicidal or homicidal ideation.

The examiner found that the Veteran had problems in maintaining a relationship and concluded that the Veteran's PTSD symptoms interfered with him socially as well as industrially on an occasional basis. A GAF score of 60 was assigned.

In a March 2008 private psychological evaluation, the Veteran's reported history and symptoms remained wholly consistent with previous reports. Mental status examination showed that the Veteran's mood was euthymic and his affect was broad but appropriate. He was oriented in all spheres of reality. Speech was relevant and coherent. Suicidal/homicidal ideations and psychoses were denied. There was nothing suggestive of the presence of a thought disorder. Recent and remote memory appeared intact and he was able to adequately recall historical information and was aware of current events. He had sleep problems. He spent most of his time at work and overall enjoyed his job (he was able to deal with job stress around hectic seasons). He would go golfing with friends at times and enjoyed deer hunting and going to the Lions Club.

The psychologist summarized that the Veteran experienced difficulty dealing with PTSD. The Veteran appeared to have minimal support systems. It was recommended that the Veteran continue to attend PTSD group meetings and continue medical and psychiatric follow-up as needed. While he did acknowledge having some marital relationship issues, the Veteran did not otherwise have excessive social problems or difficulty with anger outbursts with the public. A GAF score of 50 was assigned.

A January 2009 VA mental health treatment record reflects the Veteran's complaint that his PTSD symptoms had gotten worse. He had fragmented sleep and nightmares (vivid, severe, 3-4 times per week) resulting in sweaty arousal. Images of a dead North Vietnamese soldier who had been castrated, brutalized and hung on base for everyone to see haunted him. He worried excessively and had difficulty controlling his worry. He was restless, keyed up and on edge. He experienced muscle tension, difficulty concentrating, sleep disturbances and a feeling of impending doom. He preferred solitude and self-isolated. He experienced flashbacks (at the sound of helicopters and loud noises) and intrusive thoughts of his time in Vietnam. He suffered from survivor's guilt over a buddy who was killed in front of him when their base in Vietnam was attacked. He was avoidant and hypervigilant with an exaggerated startle response. He was emotionally withdrawn, detached and numb to his surroundings. He had problems with trust and did not like to sit with his back to a door. He did not like crowds. He had some friends that he golfed with but did not confide in them. He did not have close family relationships and did not have one friend that was a Marine Veteran that he could discuss things with.

Mental status examination showed he was alert, attentive and oriented. His mood was euthymic and his affect was congruent with his mood. Thought processes and association was normal and coherent. He did not have suicidal or violent ideation. Insight and judgment were good and memory was intact. A GAF score of 50 was assigned for the PTSD. Reported complaints and symptoms and mental status examination findings remained wholly unchanged and consistent in VA mental health treatment records dated February 2009, September 2009, December 2009, March 2010 and June 2010.

An April 2009 letter from the Veteran's readjustment counseling therapist reflects that the Veteran met the full criteria for a PTSD diagnosis and exhibited such symptoms as hypervigilance, avoidance behavior, emotional numbing, sleep disturbances, vivid memories of war zone experiences, concentration problems, loss of interest in activities he used to enjoy prior to war, panic attack with a frequency of 5-6 per week, irritability with frequent outbursts of anger , anxiety and depressive episodes. His counselor reported that the Veteran had very limited social supports to sustain him and was fragile at best. The Veteran needed to continue psychotherapy in order to maintain current levels of coping and functioning.

A November 2010 VA mental health treatment record reflects that the Veteran continued to have fragmented sleep, vivid nightmares with awakening in panic attack resulting in disorientation and decreased motivation. He stopped going to work out at the fitness center. He and his wife were not getting along well (just co-existing) and he was having difficulty dealing with people every day at his job. He enjoyed spending time at his hunting camp because it was a solitary, safe place. He tried to avoid confrontation but found it increasingly difficult to "bite my tongue and count to ten." He was irritable and easily angered. He preferred solitude and self-isolated, disliked crowds, experienced daily panic attacks and had an increasing number of flashbacks and intrusive thoughts of Vietnam. He was emotionally detached, withdrawn and numb to his surroundings. He exhibited avoidant behavior, was hypervigilant and had exaggerated startle response. Additionally, he experienced survivor's guilt over a friend that was killed during an assault of their base in Vietnam.

Mental status examination showed mood was anxious with congruent flattened affect. Speech was clear, concise and goal-directed. Thought and responses were appropriate but the Veteran made poor eye contact. Cognition and memory appeared intact and judgment and insight were good. There was no suicidal or homicidal ideation or auditory or visual hallucinations. A GAF score of 45 was assigned for the PTSD.

February 2011 report of VA PTSD examination reflects the Veteran's complaint that his PTSD symptoms were increasing. He tended to get irritable and angry easily and had relationship difficulties with people. He had 3 previous marriages fail and his current 4th marriage was headed for divorce; anger problems were a contributing factor. His energy level was down and his wife told him she thought he was depressed. He had no present suicidal thoughts but had thought about it in past but had no current plans or intent to hurt himself. He did feel like hurting others, especially people who angered him. He did not like crowds and had a difficult time recently on vacation with crowds at the beach. Working at his floral shop was therapeutic for him but he still experienced daily anxiety and nervousness. He continued to experience, flashbacks, intrusive thoughts and memories of his time in Vietnam. He continued to have nightmares and only averaged approximately 3-5 hours of sleep per night. Recently, he wanted to intimidate people with a gun who were playing basketball at night near his house. He felt in control when he had a gun. He had difficulty watching war related programming on television. He liked to stay occupied by working. He had a history of hunting and fishing but had not done so lately. He was independent in all activities of daily living.
 
Mental status examination showed he was alert and oriented. Speech and language were normal. Thought processes were coherent and his behavior was appropriate. Immediate memory was diminished and he was hard of hearing. He described his mood as depressed and rated his anxiety level as high He had no active suicidal or homicidal thought but had thought about giving up on life as well as hurting others in the past. He had no auditory hallucinations but reported he had visual hallucinations about a hanging of a Vietnamese soldier he witnessed. He showed fair, intact insight and judgment, otherwise. A GAF score of 40 was assigned for his PTSD.

The psychiatrist reported that the Veteran continued to have problems with mood relating to his PTSD that had caused problems in his relationships. He continued to experience PTSD symptoms such as anxiety and nervousness, daily panic attacks, distressing recollections, nightmares, avoidance behavior, social detachment and self-isolation and hypervigilance. The examiner reported that the PTSD symptoms had increased in severity and were affecting his marriage. The examiner noted that the GAF score was reflective of PTSD that had a major impairment on the Veteran's family relations, mood and thinking. The examiner encouraged the Veteran to continue with counseling and consider additional medication to help treat his PTSD. Additionally, if needed, an inpatient treatment with PTSD program at the VA could be beneficial.

As documented in March 2011, June 2011, September 2011, August 2012, December 2012, May 2013 and September 2013 VA mental health treatment records, reported complaints and symptoms and mental status examination findings remained wholly unchanged and consistent with previous reports of treatment.

Analysis

In this case, the Board finds that the evidence documented above shows that the service-connected PTSD underwent an increase in severity beginning on January 7, 2009 when the Veteran is first shown to have reported worsening symptoms of PTSD, including increased problems with: fragmented sleep, severe, vivid nightmares, intrusive thoughts of experiences in Vietnam, controlling excessive worry, concentration difficulties, social withdrawal, hypervigilance, exaggerated startle response, survivor's guilt and avoidance behavior.  Subsequent VA mental health treatment records, February 2009, September 2009, December 2009, March 2010 and June 2010 and November 2010, also document a worsening of the PTSD symptoms. Further, in his November 2010 Board hearing testimony, the Veteran reiterated that his PTSD symptoms had worsened. The February 2011 report of VA PTSD examination confirms a worsening of PTSD symptoms given that the Veteran tended to get irritable and angry easily, had relationship difficulties with people, had decreased energy levels, exhibited depressed mood, had past suicidal and violent thoughts, experienced daily anxiety and nervousness at work, had daily panic attacks and continued to experience nightmares, flashbacks, intrusive thoughts and memories of his time in Vietnam.

The Board concludes that this evidence reasonably demonstrates that the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected disability picture more nearly resembled the criteria for a 70 percent rating, but no higher beginning on January 7, 2009.  

However, prior to January 7, 2009, the Board finds that the probative evidence showed that the Veteran's service-connected PTSD "interfered with him socially as well as industrially on an occasional basis" (December 2007 VA examination report). Further, while the Veteran is shown to have experienced "difficulty dealing with PTSD and had some marital relationship issues," he enjoyed his job overall (he was able to deal with job stress around hectic seasons), went golfing with friends and enjoyed deer hunting and going to the Lions Club and did not otherwise have excessive social problems or difficulty with anger outbursts with the public (March 2008 private psychological evaluation). At worst, this evidence demonstrates that the Veteran experienced occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining work and social relationships.  Hence, for this initial period of the appeal prior to January 7, 2009, the criteria for a rating higher than 50 percent were not met.   

In reaching the above conclusions, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 50 percent (period prior to January 7, 2009) and 70 percent (period beginning January 7, 2009) ratings are indicative of the Veteran's overall disability picture, reflecting the effects of his PTSD on social and occupational impairment for the respective periods. Prior to January 7, 2009, the Veteran's PTSD had not caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, particularly given the fact that the Veteran has not demonstrated more significant vocational impairment, and, has few of the symptoms listed in the criteria for a 70 percent rating. There is no evidence of irritability or impaired impulse control or suggestion of periods of violence during this time period. Thus, the Board finds that a 70 percent rating is not warranted prior to January 7, 2009. Additionally, at no point does the evidence of record establish that the service-connected PTSD has caused total occupational and social impairment in that he has manifested none of the symptoms required by the criteria for a 100 percent rating.  He has no current suicidal or homicidal ideation, plan or any intent.  Here, we find that he is not a danger to self or others and he has had no impairment in performing activities of daily living. Additionally, he has not exhibited any impairment of orientation. Thus, the Board finds that a 100 percent rating is not warranted. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).  Here, he does not demonstrate the type of manifestations expected with a 100 percent disability and he simply does not have total occupational and social impairment.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's PTSD are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 50 percent (prior to January 7, 2009) and 70 percent (beginning January 7, 2009) ratings, which takes account of both the individual symptoms and the overall impairment caused by the chronic PTSD. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the PTSD on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 50 and 70 percent ratings. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for chronic adjustment disorder is not warranted. 38 C.F.R. § 3.321(b)(1).

For these reasons, the Board finds that a rating higher than 50 percent is not assignable for the service-connected PTSD prior to January 7, 2009. However, the preponderance of the evidence reflects that the Veteran's PTSD has most nearly approximated occupational and social impairment of a degree warranting a 70 percent rating beginning January 7, 2009.


ORDER

An increased rating in excess of 50 percent for the service-connected PTSD for the initial period of the appeal, prior to January 7, 2009, is denied.  

An increased rating of 70 percent, but not higher for the service-connected PTSD, beginning on January 7, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

An increased rating in excess of 70 percent for the service-connected PTSD for the period from January 7, 2009 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


